DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 9-13 are objected to because of the following informalities:
Claim 9, line 1, the recitation “a diameter of from 0.5 cm to 1.5 cm” should be -- a diameter of 0.5 cm to 1.5 cm
 Claims 10-13, line 1, the recitation “the filter apparatus” should be -- the filter device
Claims 10-13, line 4, the recitation “the safety line” should be -- the safety ground line 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (U.S. 2015/0061584), in view of Takata (U.S. 2013/0154362).
Regarding claim 1, Okada teaches a charging cable (31+32+33+34 of 3 extended into 2, Fig. 1; [0046]) for an electrically operable motor vehicle (1, Fig. 1) having a filter device (25+24, Fig. 1 and 2; [0058] [0059]; or filtering capacitor(s) of 35a and 35b coupled to winding 231 of core 23, Fig. 1), wherein the charging cable comprises:
a first conductor (31 or AC_L, Fig. 1) and a second conductor (32 or AC_N, Fig. 1) configured to transfer a current (a current from 2 to 1 via 3, Fig. 1);
a safety ground line (33 or GND, Fig. 1 and 2); and
a signal line (34 or CPLT, Fig. 1 and 2) configured to transfer charging information relating to a charging process ([0046], lines 6-7),
wherein the filter device (25+24, Fig. 1 and 2; [0058] [0059]; or filtering capacitor(s) of 35a and 35b coupled to winding 231 of core 23, Fig. 1) comprises a core (16 or 24; or 23 or 15, Fig. 1 and 2) around which the safety ground line (33 or GND, Fig. 1 and 2) is wound, and wherein the signal line (34 or CPLT, Fig. 1 and 2) is wound around the core (16 or 24; or 23 or 15, Fig. 1 and 2).
Okada discloses the claimed invention except for the filter device, as defined above, not explicitly located on charging cable 3 according to Fig. 1. It would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the filter device for being included the charging cable 3, as a design option, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

However, Takata teaches a charging cable (72+71 of charging cable extended into 52+51 of the charging station; or 12+11 of the electric vehicle respectively, Fig. 15), wherein the filter device (56+55 or 16+15, Fig. 15; [0123] or [0124]) comprises a core (core of 55 or 15, Fig. 1) around which the first and second conductors (71 and 72 extended into 52 and 51 or 12 and 11, Fig. 15) are wound,
wherein the signal line (signal line coupled to the bottom secondary coil of 55 or 15, Fig. 15) is wound around the core (core of 55 or 15, Fig. 15); a ground wire ([0025] [0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (wherein the filter device comprises a core) around which the first and second conductors are wound of Takata’s into Okada’s, in order to provide a downsized power line communication ([0031]; Takada).

Takata discloses the claimed invention except for the filter device, as defined above, not explicitly located on charging cable 71 and 72 according to Fig. 15. It would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the filter device for being included in the charging cable 71 and 72, as a design option, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claim 2, Okada teaches the charging cable according to claim 1, in view of Takata, wherein the first conductor and the second conductor (71 and 72 extended into 
Regarding claim 3, Okada teaches the charging cable according to claim 1, in view of Takata, wherein the safety ground line (33 or GND, Fig. 1 and 2) and the signal line (34 or CPLT, Fig. 1 and 2) are wound around the core (16 or 24; or 23 or 15, Fig. 1 and 2) in the same sense in a second direction of rotation (of windings of 16 or 24, Fig. 2).
Regarding claim 4, Okada teaches the charging cable according to claim 2, in view of Takata, wherein the safety ground line (33 or GND, Fig. 1 and 2) and the signal line (34 or CPLT, Fig. 1 and 2) are wound around the core (16 or 24; or 23 or 15, Fig. 1 and 2) in the same sense in a second direction of rotation (of windings of 16 or 24, Fig. 2).
Regarding claim 10, Okada teaches the charging cable according to claim 1, in view of Takata, wherein the filter apparatus (56 or 16 of 56+55 or 16+15, Fig. 15; Takata) is arranged close to a respective end of the first and second conductors (respective ends of 71 and 72 extended into 52 and 51 or 12 and 11, Fig. 15; Takata), and
wherein the safety line (33 or GND, Fig. 1 and 2) and the signal line (34 or CPLT, Fig. 1 and 2) are connected to respective contacts (corresponding 34 and contacts of 30 and 11, Fig. 1) of a charging socket (11, Fig. 1) of the motor vehicle (1, Fig. 1) when the charging cable (3, Fig. 1) is in an installed state (3 connected to 11 via 30, Fig. 1) in the motor vehicle.
Regarding claim 11, Okada teaches the charging cable according to claim 2, in view of Takata, wherein the filter apparatus (56 or 16 of 56+55 or 16+15, Fig. 15; Takata) is arranged close to a respective end of the first and second conductors (respective ends of 71 and 72 extended into 52 and 51 or 12 and 11, Fig. 15; Takata), and
wherein the safety line (33 or GND, Fig. 1 and 2) and the signal line (34 or CPLT, Fig. 1 and 2) are connected to respective contacts (corresponding 34 and contacts of 30 and 11, Fig. 1) of a charging socket (11, Fig. 1) of the motor vehicle (1, Fig. 1) when the charging cable (3, Fig. 1) is in an installed state (3 connected to 11 via 30, Fig. 1) in the motor vehicle.
Regarding claim 12, Okada teaches the charging cable according to claim 3, in view of Takata, wherein the filter apparatus (56 or 16 of 56+55 or 16+15, Fig. 15; Takata) is arranged close to a respective end of the first and second conductors (respective ends of 71 and 72 extended into 52 and 51 or 12 and 11, Fig. 15; Takata), and
wherein the safety line (33 or GND, Fig. 1 and 2) and the signal line (34 or CPLT, Fig. 1 and 2) are connected to respective contacts (corresponding 34 and contacts of 30 and 11, Fig. 1) of a charging socket (11, Fig. 1) of the motor vehicle (1, Fig. 1) when the charging cable (3, Fig. 1) is in an installed state (3 connected to 11 via 30, Fig. 1) in the motor vehicle.
Regarding claim 13, Okada teaches the charging cable according to claim 5, in view of Takata, wherein the filter apparatus (56 or 16 of 56+55 or 16+15, Fig. 15; Takata) is 
wherein the safety line (33 or GND, Fig. 1 and 2) and the signal line (34 or CPLT, Fig. 1 and 2) are connected to respective contacts (corresponding 34 and contacts of 30 and 11, Fig. 1) of a charging socket (11, Fig. 1) of the motor vehicle (1, Fig. 1) when the charging cable (3, Fig. 1) is in an installed state (3 connected to 11 via 30, Fig. 1) in the motor vehicle.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (U.S. 2015/0061584) and Takata (U.S. 2013/0154362), as applied above in claims 2 and 3, in view of Ludois (U.S. 2015/0255209).
Regarding claim 5, Okada teaches the charging cable according to claim 2, in view of Takata. The combination does not explicitly teach wherein the first and second directions of rotation are mutually opposite directions of rotation.
However, Ludois teaches wherein the first and second directions of rotation are mutually opposite directions of rotation ([0055], lines 11-13; [0054] [0056]; toroidal core 12, windings 50 and 52, capacitor 23, Fig. 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second directions of rotation are mutually opposite directions of rotation of Ludois’s into Okada’s in view of Takata’s, in order to provide a winding instruction for the device fabrication in which the power and data transfer or communication are working independently without interference with each other.
Regarding claim 6, Okada teaches the charging cable according to claim 3, in view of Takata. The combination does not explicitly teach wherein the first and second directions of rotation are mutually opposite directions of rotation.
However, Ludois teaches wherein the first and second directions of rotation are mutually opposite directions of rotation ([0055], lines 11-13; [0054] [0056]; toroidal core 12, windings 50 and 52, capacitor 23, Fig. 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second directions of rotation are mutually opposite directions of rotation of Ludois’s into Okada’s in view of Takata’s, in order to provide a winding instruction for the device fabrication in which the power and data transfer or communication are working independently without interference with each other.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (U.S. 2015/0061584) and Takata (U.S. 2013/0154362), as applied above in claim 1, in view of Radtke (U.S. 2008/0315971).
Regarding claim 7, Okada teaches the charging cable according to claim 1, in view of Takata. The combination does not explicitly teach wherein the core is made of a nano crystalline material. Radtke teaches the core is made of a nano crystalline material ([0030], line 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the core is made of a nano crystalline material of Radtke’s into Okada’s in view of Takata’s, in order to result in lower cost, light weight, less power dissipation ([0030], last 6 lines; Radtke).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (U.S. 2015/0061584) and Takata (U.S. 2013/0154362), as applied above in claim 1, in view of Norton (U.S. 3828269).
Regarding claim 8, Okada teaches the charging cable according to claim 1, in view of Takata. The combination does not explicitly teach (wherein the core has the shape of) a toroid with a length from 4 to 5 cm.
However, Norton teaches the core has the shape of a toroid with a length from 4 to 5 cm (col. 9, lines 53-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a toroid with a length from 4 to 5 cm of Norton’s into Okada’s in view of Takata’s, in order to provide a sufficiently small size device.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (U.S. 2015/0061584) and Takata (U.S. 2013/0154362), as applied above in claim 1, in view of Willer (U.S. 6624745).
Regarding claim 9, Okada teaches the charging cable according to claim 1, in view of Takata. The combination does not explicitly teach wherein the core has a diameter of from 0.5 cm to 1.5 cm.
However, Willer teaches the core has a diameter of from 0.5 cm to 1.5 cm (col. 3, lines 13-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the core has a diameter of from 
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2013/0342008, U.S. 2014/0355452, U.S. 2014/0191720, U.S. 2017/0368951, U.S. 8896315 and U.S. 3093747.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DUNG V BUI/
Examiner, Art Unit 2859